JS 44 (Rev. 06/17)

Case: 1:19-cv-00611-GAR Dog #5 dat Filed 03/19/19 1of 2. PagelD #: 15

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I.

(a) PLAINTIFFS

Stephanie McCoy

Marcus S. Sidoti, 50 Public Square, Ste. 1900, Cleveland, Ohio 44113

(b) County of Residence of First Listed Plaintiff

Lorain

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

DEFENDANTS

NOTE:

Attorneys (If Known)

 

City of Elyria, et al.

County of Residence of First Listed Defendant

Lorain

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

a

a

| U.S. Government
Plaintiff

2 U.S. Government
Defendant

4% 3 > Federal Question

(U.S. Government Not a Party)

0 4 Diversity

(Indicate Citizenship of Parties in Item IL)

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)

(or Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State o1 © 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State O 2 O 2 Incorporated and Principal Place os 05
of Business In Another State
Citizen or Subject of a O03 O 3 Foreign Nation 06 O86

Foreign Country

Click here for: Nature of Suit Code Descriptions.

 

OTHER STATUTES ]

 

 

 

 

 

 

 

 

 

 

| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY
0 110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure 1 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine 0 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability O 367 Health Care/ 0) 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0) 430 Banks and Banking
0 151 Medicare Act 0 330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability 1 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) 0) 345 Marine Product Liability O 840 Trademark Corrupt Organizations
0) 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 0 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
0 160 Stockholders’ Suits 0 355 Motor Vehicle O 37] Truth in Lending Act 0 862 Black Lung (923) © 850 Securities/Commodities/
© 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI © 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 1 740 Railway Labor Act 0 865 RSI (405(g)) O 891 Agricultural Acts
0 362 Personal Injury - Product Liability 0 751 Family and Medical © 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation OX 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement © 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
0 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land ©) 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations ©) 530 General © 950 Constitutionality of
0 290 All Other Real Property 0 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
O 446 Amer. w/Disabilities -| 540 Mandamus & Other |© 465 Other Immigration
Other 0 $50 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -

 

 

Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

M1

VI. CAUSE OF ACTION

Original
Proceeding

VII. REQUESTED IN

COMPLAINT:

O 2 Removed from
State Court

42 USC 1983

 

O 3  Remanded from
Appellate Court

o4

Brief description of cause:
Civil Rights violation{s]

O CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIIl. RELATED CASE(S)

(See instructions):

Reinstated or
Reopened

DEMAND $

© 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

Sq Yes OWNo

 

 

IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
03/19/2019 /s/ Marcus Sidoti
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
Case: 1:19-cv-00611-CAB Doc #: 1-1 Filed: 03/19/19 2 of 2. PagelD #: 16

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Civil Categories: (Please check one category only).

1. [Vv] General Civil

2. Administrative Review/Social Security
3. Habeas Corpus Death Penalty

Let

 

 

 

 

*If under Title 28, §2255, name the SENTENCING JUDGE:

CASE NUMBER:

RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

 

 

 

 

This action: is RELATED to another PENDING civil case [is a REFILED case | was PREVIOUSLY REMANDED

 

If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
purpose of determining the proper division, and for statistical reasons, the following information is requested.

ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 INORDER. UPON FINDING WHICH
PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

(1) Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
county ;

county: Lorain

Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
it has its principal place of business in that district.

(2) Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
wherein the cause of action arose or the event complained of occurred.

COUNTY:

(3) Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle

place of business within the district, and the cause of action arose or the event complained of occurred outside
this district, please set forth the county of the plaintiff's residence.
COUNTY:

The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
determined in Section Ill, please check the appropriate division.

EASTERN DIVISION

 

 

[| AKRON (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
Y CLEVELAND (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
Lorain, Medina and Richland)
YOUNGSTOWN (Counties: Columbiana, Mahoning and Trumbull)

 

 

 

WESTERN DIVISION

 

 

 

| | TOLEDO (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca

VanWert, Williams, Wood and Wyandot)

 
